Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Franklin County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was found guilty of violating the prison disciplinary rule prohibiting inmates from using controlled substances after a sample of his urine twice tested positive for the presence of cannabinoids. To the extent that petitioner raises a substantial evidence issue herein, we find that the misbehavior report, together with the positive results of the urinalysis tests and the evidence adduced at the hearing, constitute substantial evidence to support the charge of drug use (see, Matter of Ellison v Goord, 274 AD2d 800). Likewise, we are satisfied that the testimony of the correction officers. involved in the procurement and testing of petitioner’s urine specimen, together with the documentation thereon, sufficiently established the chain of custody and adequacy of testing procedures (see, Matter of Perez v Goord, 274 AD2d 706; Matter of Ellison v Goord, supra).
Cardona, P.J., Peters, Spain, Mugglin and Rose, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.